      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 1 of 9 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                                  )
TRANSAMERICA LIFE INSURANCE                       )
COMPANY,                                          )
                                                  )      CASE NO.:
                      Plaintiff,                  )
                                                  )
vs.                                               )
                                                  )
MARCY MERMEL, MICHAEL MERMEL,                     )
And UNKNOWN EXECUTOR OR                           )
ADMINISTRATOR OF THE                              )
ESTATE OF ETHEL MERMEL                            )
                                                  )
                      Defendants.                 )
                                                  )

                          COMPLAINT FOR INTERPLEADER

       Plaintiff Transamerica Life Insurance Company (“Transamerica”), by and through

its attorneys, Elizabeth G. Doolin and Ridhi D. Madia of Chittenden, Murday & Novotny

LLC, states as follows for its Complaint for Interpleader pursuant to 28 U.S.C. § 1335:

                                       I.   PARTIES

       1.      Plaintiff, Transamerica Life Insurance Company (“Transamerica”), is and

was at all relevant times hereto incorporated and organized in the state of Iowa, with its

principal place of business in Cedar Rapids, Linn County, Iowa, and not the state of Illinois.

Transamerica conducts and transacts insurance business within the State of Illinois, and it

is properly licensed with the Illinois Department of Insurance to conduct insurance

business in the State of Illinois.
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 2 of 9 PageID #:2




       2.      Defendant, Marcy Mermel (“Marcy”) resides in Hot Springs Village,

Garland County, Arkansas, and is a Citizen of the State of Arkansas.

       3.      Defendant, Michael Mermel (“Michael”) resides in Antioch, Lake County,

Illinois, and is a Citizen of the State of Illinois.

       4.      Ethel Mermel, deceased, resided in Antioch, Lake County, Illinois at the time

of her death. Defendant, the Unknown Executor or Administrator of the Ethel Mermel

Estate (the “Estate”), is therefore domiciled in Antioch, Lake County, Illinois.

                                       II.     JURISDICTION

       5.      This is a Complaint for Interpleader brought pursuant to 28 U.S.C. § 1335 as

there is minimal diversity between two of the defendants and the amount in controversy is

greater than $500.

       6.      Venue is proper under 28 U.S.C. § 1397 in that one or more of the defendants

reside(s) in this District.

                                III.         CLAIM FOR RELIEF

       7.      Transamerica issued a Flexible Premium Deferred Annuity, Policy No. 07-

02RPF090576 (the “Annuity”), to Ethel Mermel (“Ethel”) as the Annuitant and Owner (the

“Owner”), with a Policy Date of December 18, 2004, an Annuity Commencement Date of

October 13, 2022, and an initial gross periodic premium amount of $20,000.

       8.      The Annuity provides in pertinent part as follows:

               B. Death Prior to Annuity Commencement Date
               Death proceeds are payable contingent upon the relationships between
               the owner, annuitant, surviving joint owner, and beneficiary as
               outlined below. The policy must be surrendered upon settlement or on
               proof of death.


                                                  2
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 3 of 9 PageID #:3




              I. Annuitant and owner are the same.

              When we have due proof that the owner died before the Annuity
              Commencement Date, we will provide the Death Benefit to the
              beneficiary.

              a)      Beneficiary is the deceased owner’s surviving spouse. The
              beneficiary may elect to continue this policy rather than receiving the
              Death Benefit. If this beneficiary elects to have the death proceeds
              paid, the death proceeds must be distributed:
              (1) by the end of 5 years after the date of the deceased owner’s death,
              or
              (2) payments must begin no later than one year after the deceased
              owner’s death and must be made for a period certain or for this
              beneficiary’s lifetime, so long as any period certain does not exceed
              this beneficiary’s life expectancy.

              b)     Beneficiary is not the deceased owner’s surviving spouse. The
              death proceeds must be distributed as provided in 1.a)(1) or 1.a)(2)
              above.

       9.     The Annuity also provides in pertinent part as follows:

              Payee
              Unless you specify otherwise, the payee shall be the annuitant, or the
              beneficiary as specified in the Beneficiary provision.

       10.    The Application for the Annuity lists “Ethel Mermel” as the Annuity’s

“PRIMARY OWNER” and “ANNUITANT,” “Marcy G. Mermel,” “Marc Mermel,” and

“Michael Mermel” were designated as the Annuity’s primary beneficiaries. “Marcy G.

Mermel” was designated to receive a 34 percent share of the Death Benefit, “Marc

Mermel” was designated to receive a 33 percent share of the Death Benefit, and “Michael

Mermel” was designated to receive a 33 percent share of the Death Benefit.

       11.    On May 24, 2011, Transamerica received an Annuity Policy Change Form

for the Annuity, purporting to bear the Owner Ethel’s signature, dated May 20, 2011, listing


                                             3
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 4 of 9 PageID #:4




“Marcy Mermel,” Ethel’s daughter, as the primary beneficiary, and “Michael Mermel,”

Ethel’s son, as the contingent beneficiary. The beneficiary percentage shares were not

listed. Transamerica confirmed the beneficiary designation change by letter to Ethel dated

May 24, 2011.

       12.    On June 26, 2020, Transamerica sent a letter to Ethel confirming, based on

information it received from the United States Postal Service, that Ethel’s address had

changed to a residence in Antioch, Illinois.

       13.    In July of 2020, Transamerica received an Annuity Withdrawal Form,

purporting to bear the Owner Ethel’s signature, dated July 3, 2020, requesting a “Full

Surrender” of the Annuity (hereinafter known as the “Surrender Request”). At the time it

received the Surrender Request, Ethel was 92 years old.

       14.    On or around July 22, 2020, Transamerica received a hand-written note,

purportedly signed by Ethel, on a copy of the June 26, 2020 letter Transamerica sent to

Ethel regarding her change of address, which handwritten note requested a check for the

full amount of the Annuity be mailed to the new address.

       15.    On August 4, 2020, given the address changes and in order to verify the

Surrender Request, Transamerica sent Ethel a letter at her new address requesting that she

provide a signed physician’s statement, on the physician’s letterhead, indicating that she

was competent to act and make financial decisions on the Annuity.

       16.    On or shortly after August 21, 2020, Transamerica received a letter from

Michael, dated August 21, 2020, notifying Transamerica that Ethel was an invalid, that

Michael was Ethel’s “general power of attorney” as of July 27, 2020, advising of his belief


                                               4
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 5 of 9 PageID #:5




that Marcy was improperly interfering with the handling of the Annuity, and directing

Transamerica to liquidate the Annuity.

       17.    On August 23, 2020, the Owner Ethel died.

       18.    On August 24, 2020, Marcy informed Transamerica of Ethel’s death via

telephone.

       19.    On August 31, 2020, Transamerica sent a letter to the Estate, with Michael

and Marcy carbon copied, notifying all parties that due to an apparent dispute between

Michael and Marcy, Transamerica was requesting a Settlement Agreement, court order, or

notarized joint instruction from both Michael and Marcy confirming the disposition of the

Annuity.

       20.    On or shortly after September 8, 2020, Transamerica received a Non-

Qualified Annuity Claimant’s Statement, dated September 8, 2020, and a copy of Ethel’s

death certificate from Marcy.

       21.    On January 11, 2021, Transamerica sent Michael and Marcy a letter inquiring

whether the parties had settled their dispute.

       22.    On January 19, 2021, Michael notified Transamerica that he was still

contesting the claim.

       23.    On February 22, 2021, Transamerica sent a letter to Michael and Marcy,

requesting that Michael and Marcy provide a Letter of Testament naming the executor of

the Owner’s Estate. Transamerica never received a response.

       24.    At this time, a dispute exists between Marcy and Michael as to the disposition

of the Annuity as between Michael, Marcy and Ethel’s Estate.


                                                 5
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 6 of 9 PageID #:6




       25.     By reason of death of the Ethel, Transamerica admits its contractual liability

under the Annuity in the amount of $28,000, plus any applicable interest thereon.

       26.     Due to competing claims for the death benefit, Transamerica cannot

discharge its admitted liability under the Annuity without exposing itself to multiple

litigations, multiple liabilities, or both.

       27.     Contemporaneously with the filing of this Complaint, Transamerica seeks

leave of court to deposit the death benefit in the amount of $28,000 plus interest with the

Clerk of the Court pending further order of this Court.

       28.     Transamerica is a disinterested stakeholder and claims no interest in the death

benefit of the Annuity and is indifferent as to which of the Defendants is entitled to those

amounts. Justice and equity dictate that Transamerica should not be subject to the disputes,

or potential disputes, between Defendants. Thus, Transamerica respectfully requests that

this Court order Defendants to litigate all matters relevant to the Annuity among themselves

and that the Court dismiss and discharge Transamerica from all further proceedings.

       WHEREFORE, Plaintiff, Transamerica Life Insurance Company, prays this

Honorable Court enters an order granting it the following relief:

       A.      Granting Transamerica leave to deposit its admitted liability, representing the
               death benefit claim under the Annuity plus applicable interest, with the Clerk
               of the Court, pending further order of this Court;

       B.      Enjoining Defendants, Marcy Mermel, Michael Mermel, and the Estate, and
               each of them, during the pendency of this case, from commencing or
               prosecuting any proceeding or claim against Transamerica in any state or
               federal court arising out of or related to the Annuity and that said injunction
               issue without bond or surety;

       C.      Granting judgment to Transamerica and declaring that Transamerica has no

                                              6
     Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 7 of 9 PageID #:7




            further liability to Defendants, Marcy Mermel, Michael Mermel, and the
            Estate or to any of them, or to any person or entity claiming through them,
            for the death benefit of the Annuity;

      D.    Finding that Transamerica has acted in good faith by interpleading its
            admitted liability under the Annuity with the Clerk of the Court;

      E.    Finding that Defendants, Marcy Mermel, Michael Mermel, and the Estate,
            and each of them, upon entry of final order or judgment in this case, are
            collaterally estopped from commencing or prosecuting any proceeding or
            claim against Transamerica in any state or federal court or other forum
            arising out of or related to the Annuity;

      F.    Excusing Transamerica from further attendance in this cause, ordering the
            Defendants to litigate their claims and contentions concerning the Annuity
            without further involving Transamerica, and dismissing Transamerica from
            this cause with an express finding under Rule 54(b) of the Federal Rules of
            Civil Procedure that there is no just reason for delaying either enforcement
            or appeal of the interpleader judgment;

      G.    Awarding Transamerica its actual fees and court costs incurred in connection
            with prosecuting this Complaint for Interpleader, with such fees and costs to
            be deducted from the amount deposited with the Court; and

      H.    Granting Transamerica such further and other relief as this Court deems just
            and appropriate.

Dated: September 3, 2021.        Respectfully submitted,

                                        TRANSAMERICA LIFE
                                        INSURANCE COMPANY


                                        By: s/ Ridhi D. Madia
                                               One of its Attorneys

Elizabeth G. Doolin (IL #6210358)
Ridhi D. Madia (IL #6334462)
CHITTENDEN, MURDAY, & NOVOTNY LLC
303 W. Madison St., Suite 2400
Chicago, IL 60601
(312) 281-3600


                                          7
     Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 8 of 9 PageID #:8




edoolin@cmn-law.com
rmadia@cmn-law.com

One of the Attorneys for Plaintiff
Transamerica Life Insurance Company




                                        8
      Case: 1:21-cv-04724 Document #: 1 Filed: 09/03/21 Page 9 of 9 PageID #:9




                            CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2021, I electronically filed the foregoing

COMPLAINT FOR INTERPLEADER herein with the Clerk of the United States

District Court, Northern District of Illinois, Eastern Division, using the CM/ECF system. I

further certify that a copy of the foregoing COMPLAINT FOR INTERPLEADER was

sent on September 3, 2021 via U.S. Mail postage prepaid and properly addressed to the

following non-CM/ECF participants:

      Marcy Mermel
      15 Zafiro Way
      Hot Springs Village, AR 71909
      mgmermel@msn.com
      312-925-2020

      Michael Mermel
      26836 W. Wilmot Rd
      Antioch, IL 60002
      847-309-5073
      mikemermel468@gmail.com

      Unknown Executor of the
      Ethel Mermel Estate, Deceased
      26836 W. Wilmot Rd
      Antioch, IL 60002


                                                       /s/ Ridhi D. Madia




                                            9
